SUMNER, J.
Plaintiff has brought suit to recover a balance of $115 which he claims to be due him as commission for the sale of two lots belonging to the defendant.
For plaintiff: Robinson & Robinson. J. E. Adelson.
For defendant: pro se ipso.
Tlie defendant admits a liability of $57.50 on the sale of other lots but claims that he should not pay a commission on two lots because they were not actually sold on account of defects in the title, namely: that on one lot his wife refused to release dower and in the other case, because of making a mistake in the number of the lot, he, the defendant, had no title.
The law seems to be clear on that point.
“A broker is entitled to his commission where he has a customer who is ready, willing and able to pay, buy ⅜ * ⅜ but who refuses to consummate the transaction because of a defect in the principal’s title.”
C. J. Vol. 9, p. 627.
Also Note A:
“The fact that the principal does not own the property which he employs the broker to sell does not defeat the broker’s right to compensation.”
Decision for plaintiff for $115.